COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00198-CV


Aaron Christopher Bitter                  §    From the 362nd District Court

                                          §    of Denton County

v.                                        §    (2011-40731-362)

                                          §    May 15, 2014

Commission for Lawyer Discipline          §    Opinion by Justice Dauphinot


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Aaron Christopher Bitter shall pay all

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot